UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (MARK ONE) (x)Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended December 27, 2008 or ()Transition Report Pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934(No Fee Required) Commission File No. 0-12718 SUPERTEX, INC. (Exact name of Registrant as specified in its Charter) California 94-2328535 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification #) 1235 Bordeaux Drive Sunnyvale, California 94089 (Address of principal executive offices) Registrant's Telephone Number, Including Area Code:(408) 222-8888 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[ X ] No[] Indicate by check mark whether the registrant is an accelerated filer (as defined in Rule 12b-2 of the Act). Check one. Large accelerated filer [] Accelerated filer [ X ] Non-accelerated filer [ ] Smaller Reporting Company[] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[]No[ X ] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at January 30, 2009 Common Stock, no par value 12,869,095 Exhibit index is on Page 35 Total number of pages: 36 1 SUPERTEX, INC. QUARTERLY REPORT - FORM 10Q Table of Contents Page No. PART I – FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Statements of Income 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Cash Flows 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 34 PART II – OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item 3. Defaults Upon Senior Securities 35 Item 4. Submission of Matters to a Vote of Security Holders 35 Item 5. Other Information 35 Item 6. Exhibits 35 Signature 36 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1.Financial Statements SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME (unaudited) (in thousands, except per share amounts) Three Months Ended Nine Months Ended December 27, 2008 December 29, 2007 December 27, 2008 December 29, 2007 Net sales $ 17,596 $ 20,147 $ 63,800 $ 62,938 Cost of sales(1) 8,076 8,915 28,240 26,011 Gross profit 9,520 11,232 35,560 36,927 Research and development(1) 3,467 3,358 11,306 10,981 Selling, general and administrative(1) 3,157 3,888 10,853 11,726 Total operating expenses 6,624 7,246 22,159 22,707 Income from operations 2,896 3,986 13,401 14,220 Interest income 881 1,664 2,763 4,485 Other expense, net (1,025 ) (332 ) (1,218 ) (59 ) Income before provision for income taxes 2,752 5,318 14,946 18,646 Provision for income taxes 140 1,641 3,345 5,995 Net income $ 2,612 $ 3,677 $ 11,601 $ 12,651 Net income per share: Basic $ 0.20 $ 0.27 $ 0.90 $ 0.92 Diluted $ 0.20 $ 0.26 $ 0.90 $ 0.91 Shares used in per share computation: Basic 12,854 13,685 12,824 13,700 Diluted 12,925 13,912 12,923 13,929 (1) Includes amortization of employee stock-based compensation as follows.See Note 6 for more information: Cost of sales $ 157 $ 127 $ 402 $ 401 Research and development $ 279 $ 198 $ 898 $ 663 Selling, general and administrative $ 259 $ 210 $ 739 $ 631 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 3 Table of Contents SUPERTEX, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (unaudited, in thousands) December 27, 2008 March 29, 2008 ASSETS Current Assets: Cash and cash equivalents $ 50,755 $ 17,902 Short-term investments 5,930 6,827 Trade accounts receivable, net 9,698 13,197 Inventories, net 17,361 17,036 Prepaid expenses and other current assets 1,294 3,647 Deferred income taxes 9,401 9,401 Total current assets 94,439 68,010 Long-term investment, net 79,000 96,531 Property, plant and equipment, net 9,242 9,916 Other assets 374 373 Deferred income taxes 6,112 2,521 TOTAL ASSETS $ 189,167 $ 177,351 LIABILITIES AND SHAREHOLDERS’ EQUITY Current Liabilities: Trade accounts payable $ 2,467 $ 3,280 Accrued salaries and employee benefits 10,681 12,146 Other accrued liabilities 1,431 1,741 Deferred revenue 4,778 4,349 Total current liabilities 19,357 21,516 Income taxes payable, noncurrent 4,181 3,960 TOTAL LIABILITIES 23,538 25,476 Commitments and contingencies (Note 9) Shareholders’ equity: Preferred stock, no par value 10,000 shares authorized, none outstanding - - Common stock, no par value 30,000 shares authorized; issued and outstanding 12,868 shares and 12,749 shares 58,817 54,968 Accumulated other comprehensive loss (5,765 ) (4,069 ) Retained earnings 112,577 100,976 TOTAL SHAREHOLDERS’ EQUITY 165,629 151,875 TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY $ 189,167 $ 177,351 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 4 Table of Contents SUPERTEX, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited, in thousands) Nine Months Ended CASH FLOWS FROM OPERATING ACTIVITIES December 27, 2008 December 29, 2007 Net income $ 11,601 $ 12,651 Non-cash adjustments to net income: Depreciation 2,479 2,226 Provision for doubtful accounts and sales returns 468 1,064 Provision for excess and obsolete inventories 1,969 2,085 Stock-based compensation expense 2,039 1,695 Tax benefit related to stock-based compensation plans 203 462 Excess tax benefit related to stock-based compensation plans (57 ) (238 ) Unrealized loss on short-term investment, categorized as trading 1,273 191 Gain on disposal of property, plant and equipment - (200 ) Deferred income taxes 94 (669 ) Changes in operating assets and liabilities: Trade accounts receivable 3,031 (1,177 ) Inventories (2,294 ) (5,358 ) Prepaid expenses and other assets 2,352 (257 ) Trade accounts payable and accrued expenses (2,590 ) (251 ) Deferred revenue 429 723 Income taxes payable 221 1,978 Net cash provided by operating activities 21,218 14,925 CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property, plant and equipment (1,803 ) (3,795 ) Proceeds from disposal of property and equipment - 200 Purchases of short-term investments (540 ) (88,350 ) Sales of short-term investments 12,314 86,704 Net cash provided by (used in) investing activities 9,971 (5,241 ) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from exercise of stock options and employee stock purchase plan 1,607 2,033 Repurchase of common stock - (10,628 ) Excess tax benefit related to stock-based compensation plans 57 238 Net cash provided by (used in) financing activities 1,664 (8,357 ) NET INCREASE IN CASH AND CASH EQUIVALENTS 32,853 1,327 CASH AND CASH EQUIVALENTS: Beginning of period 17,902 22,652 End of period $ 50,755 $ 23,979 Supplemental cash flow disclosures: Income taxes paid, net of refunds $ 1,941 $ 4,701 Supplemental disclosure of non-cash activities: Additions to property, plant and equipment included in accounts payable and accrued expenses $ 2 $ 71 See accompanying Notes to Unaudited Condensed Consolidated Financial Statements. 5 Table of Contents SUPERTEX, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 – Organization and Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Supertex, Inc. and its subsidiary have been prepared in accordance with generally accepted accounting principles (“GAAP”) in the United States of America.This financial information reflects all adjustments, which are, in the opinion of the Company’s management, of normal recurring nature and necessary to state fairly the statements of financial position as of December 27, 2008 and March 29, 2008, results of operations for the three and nine months ended December 27, 2008 and
